Citation Nr: 0534234	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

In November 1998, an RO hearing was held and the transcript 
of that hearing is of record.

In January 2001, a Board hearing was held before the 
undersigned Veterans Law Judge at the San Juan, Puerto Rico, 
RO.  The transcript of that hearing is of record.

In July 2001, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In October 2002, the Court vacated the Board's July 2001 
decision and remanded the case to the Board for further 
proceedings consistent with the terms of a Joint Motion of 
the parties.  Copies of the Court's Order, the Joint Motion, 
and the Appellant's brief are of record.

In March 2003, the attorney-representative submitted written 
argument in support of the appeal.  The submission of the 
attorney-representative is of record.

In June 2003, the Board remanded the case to the RO for 
additional development, including notification and assistance 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).

In September 2003, the RO provided VCAA notice to the 
veteran, with a copy to his attorney-representative.
In February 2004, the RO readjudicated and again denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disorder.

In June 2004, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
Court.

In September 2005, the Court vacated the Board's June 2004 
decision and remanded the case to the Board for further 
proceedings consistent with the terms of a Joint Motion of 
the parties.  Copies of the Court's Order, the Joint Motion, 
and the Appellant's brief are of record.

In October 2005, the attorney-representative submitted 
written argument in support of the appeal.  The submission of 
the attorney-representative is of record.


FINDINGS OF FACT

1.  In February 1996, the Board denied entitlement to service 
connection for a psychiatric disorder, finding that there was 
no evidence of psychiatric disability in service or within 
the first year after discharge, and that there was no 
competent evidence to link any post service psychiatric 
disorder to service.  The veteran did not appeal that 
decision and it is now final.  

2.  In August 1996, the veteran filed an application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  

3.  In September 2003, the RO provided the veteran with 
proper VCAA notice regarding the adjudication of his 
application to reopen his claim for service connection for a 
psychiatric disorder.

4.  A March 1998 psychiatric evaluation report from Dr. Pablo 
O. Perez Torrado was translated into English, and the 
translation was of record at the time of the RO's February 
2004 readjudication and denial of the veteran's application 
to reopen his claim for service connection for a psychiatric 
disorder.

5.  There is no competent medical evidence of record that the 
veteran had a psychiatric disorder during active service or 
within one year after discharge; nor is there competent 
medical evidence of record linking the veteran's current 
psychiatric disability to active service.

6.  Evidence received since the February 1996 Board decision 
denying service connection for a psychiatric disorder is 
partly cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
February 1996 Board decision to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to Aug. 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a September 2003 VCAA notice letter, following a Board 
remand for further development, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the September 2005 Joint Motion, it is indicated that the 
September 2003 VCAA notice letter "incorrectly addressed" 
the veteran's claim as a service connection claim. 

The Board finds that the veteran's claim has not been 
incorrectly addressed in the September 2003 VCAA notice 
letter.

The statement in the Joint Motion is, apparently, based on 
the first line of the VCAA notice letter which states "We 
are working on your claim for service connected compensation 
benefits for..." a psychiatric disability.

The letter then goes on to say:

You are advised that VA is not obligated to provide a VA 
examination or furnish an etiologic opinion under 
38 U.S.C.A. § 5103A unless and until you have submitted 
new and material evidence to reopen your previously and 
finally denied claim.

You are advised that the evidence that would carry the 
most weight in determining whether your claim should be 
reopened would be a competent medical opinion, based on 
a review of the entire evidence of record, that 
attributed your current psychiatric disability to 
service or to an incident of service origin.  You are 
advised that your [sic] responsible for furnishing such 
an opinion.

The Board further finds that, even if the language of the 
September 2003 VCAA letter had  "incorrectly addressed" the 
issue on appeal, the veteran and his attorney- representative 
are well aware that the matter on appeal is an application to 
reopen a claim for service connection, rather than a claim 
for service connection.  The Board notes that the veteran's 
appeal of the RO's 1996 decision denying his application to 
reopen his claim for service connection has been ongoing for 
more than nine years; that the veteran's attorney-
representative has filed several arguments with the Board and 
briefs with the Court regarding the issue on appeal - whether 
there is new and material evidence to reopen; that the 
September 2003 VCAA notification letter specifically states 
that new and material evidence is required to reopen the 
veteran's previously and finally denied claim; that the 
September 2003 VCAA notification letter advised the veteran 
of what evidence would carry the most weight in determining 
whether his claim should be reopened; and that paragraph E. 
of the September 2005 Attorney-Client Fee Agreement reflects 
the understanding and agreement of the veteran and his 
attorney-representative that "...the lack of success at 
Court will require new and material evidence or an 
alternative theory for entitlement to be presented to the 
Agency."  (emphasis supplied)

Moreover, the Board notes that no prejudice has been alleged 
or shown with respect to the contents of the September 2003 
VCAA notification letter and that any "corrective action" 
would provide no benefit to the veteran.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The September 2003 letter also advised the veteran to send 
the RO any additional information or evidence that pertained 
to his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The original rating decision on appeal was in August 1997, 
prior to the enactment of the VCAA.  Therefore, the veteran 
did not receive a notice complying with the requirements of 
the VCAA prior to the initial rating decision denying his 
application.  Nonetheless, the Board finds that the lack of 
such pre-decision notice is not prejudicial to the veteran.  
In accordance with the October 2002 Court remand, and the 
June 2003 Board remand, VCAA notice was provided by the RO in 
September 2003, prior to the transfer and certification of 
the veteran's case to the Board.  The notice specifically 
addressed the notification matters contained in the October 
2002 Joint Motion, including providing specific information 
regarding what information and evidence must be provided by 
the veteran, and what evidence would be provided by VA.  38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).
The Board notes that the veteran has an attorney-
representative and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. Moreover, neither the veteran nor 
his attorney-representative has alleged any prejudice with 
respect to the timing of the VCAA notification, nor has any 
been shown.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  

In the September 2005 Joint Motion, and in the Additional 
Argument submitted by the attorney-representative in October 
2005, it is indicated that an English translation of a March 
1998 psychiatric evaluation report submitted by Dr. Pablo O. 
Perez Torado was not of record.  If that were so, it would 
indeed constitute a failure of the VA to provide assistance 
to the veteran.  But, in fact, English translations of Dr. 
Torado's March 1997 and March 1998 psychiatric evaluation 
reports are of record; and were of record prior to the now-
vacated July 2001 Board decision; prior to the October 2002 
and September 2005 Court remands; and prior to the February 
2004 readjudication by the RO.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

New and Material Evidence

The issue before the Board is whether new and material 
evidence has been received to reopen a previously and finally 
denied claim of entitlement to service connection for a 
psychiatric disorder.  

The record shows that in February 1996, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The Board found that there was no 
evidence of psychiatric disability in service or of psychosis 
within the first post service year.  The Board further found 
that there was no competent evidence to link any post service 
psychiatric disorder to service.  That decision was not 
appealed and is now final.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.100. 

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 2002).  The veteran did not appeal the February 1996 
Board decision to the Court, and that decision is now final.  
See 38 U.S.C.A. § 7266.  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996) (application to reopen a 
previously and finally denied claim is itself a claim for VA 
benefits and does not lose its status as a claim if new and 
material evidence has not been submitted).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach a decision on the underlying claim and 
to adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a legal nullity.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the definition of new and material 
evidence was amended in August 2001, however, the amended 
definition of new and material evidence applies only to an 
application to reopen a previously and finally decided claim 
received on or after August 29, 2001 and is not applicable in 
this case as the application to reopen was received in August 
1996.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, it must be shown that any current disability is 
related to service or to an incident of service origin.  38 
U.S.C.A. § 1131.  A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  

Similarly, in order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of current disability; medical evidence, or 
in certain circumstances, lay evidence, of in-service 
occurrence or aggravation of disease or injury; and medical 
evidence of a nexus between in-service injury or disease and 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (emphasis added).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service medical records are negative for any findings of a 
psychiatric disorder. 
An examination in March 1981 revealed no evidence of organic 
or psychiatric disease.  Psychiatric evaluation was also 
normal when the veteran was examined for separation in 
December 1982.

At the time of the February 1996 Board decision, the evidence 
of record showed that the veteran had served on active duty 
until February 1983, and was first diagnosed as having a 
psychiatric disorder in 1992, when the veteran gave a history 
of depression, anxiety, and of pulling his hair out since 
active service.    The evidence did not show or establish 
that the post service psychiatric disorder was related to any 
in-service disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The veteran's application to reopen his claim for service 
connection for a psychiatric disorder was received in August 
1996, and evidence has since been received in support of the 
application.  

The evidence received since February 1996 is presumed 
credible for purposes of reopening the veteran's claim unless 
it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Since 1996, the following 
evidence has been received:  

*	The veteran's statements, including those raised at 
personal hearings in 1998 and 2001;

*	A list of the veteran's prescriptions from 1997 to 
1998;

*	December 1997 and November 1998 statements from the 
veteran's mother and father, as well as testimony 
from the veteran's father, that they observed 
changes in the veteran's behavior after his 
separation from service;

*	Records of VA inpatient and outpatient treatment 
rendered between 1994 and 1997, showing continued 
treatment for a psychiatric disorder; 

*	Social Security Administration records; and

*	A September 1992 medical report from a VA social 
worker; a July 1993 medical report from F. D. 
Kwiatkowski, M.D.; a January 1997 medical report 
from Angel Ruiz, A.L.V.; a March 1997 medical 
report from P. O. Perez Torrado, M.D.; and a March 
1998 medical report from P. O. Perez Torrado, M.D. 

The Veteran's Statements

The veteran has provided additional statements to the effect 
that his psychiatric disability had its onset during active 
service.  These statements are essentially a repetition of 
his previous assertions that were before the Board in 1996.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms).  Accordingly, the Board finds that these 
statements are neither new nor material.

Prescription Medications

The list of prescription medications submitted by the 
veteran, while new, is not material.  The list is simply not 
relevant to the issue of whether or not the veteran's current 
psychiatric disability is related to his active service.  

Statements of the Veteran's Parents

The statements of the veteran's parents concerning their 
observations of the veteran's symptomatology after service, 
while competent evidence of his symptoms, are not cognizable 
to establish the existence of a psychiatric disability or the 
date of onset of a psychiatric disability.  Lay evidence 
alone will not support a finding with respect to medical 
questions requiring special expertise or special knowledge, 
such as the diagnosis or causation of a disease.  See 
Espiritu, Stadin, supra.  Accordingly, the Board finds that 
these statements, while new, are not material.  

VA Treatment Records

Some of the VA treatment records obtained in conjunction with 
the application to reopen the claim were of record at the 
time of the February 1996 Board decision and are, therefore, 
not new.  

Furthermore, VA treatment records not previously of record, 
while showing post-service diagnoses of psychiatric 
disability such as major depression, are merely cumulative.  
There was medical evidence before the Board in 1996 showing 
that the veteran suffered from a psychiatric disability.  

Nor do the VA treatment records not previously of record 
provide a medical linkage between the veteran's current 
psychiatric disorder and the veteran's active service.  
Accordingly, the Board finds that VA treatment records 
received subsequent to Board's 1996 decision, while new, are 
not material.

Social Security Administration (SSA) Records

Most of the SSA records consist of disability evaluation 
questionnaires containing the veteran's responses to 
eligibility questions.  While new, they are not material, as 
they do not provide competent evidence that the veteran has a 
current psychiatric disability, that he had psychiatric 
problems during active service, or that any current 
psychiatric disability is related to service.  The medical 
reports contained in the SSA records are discussed below.
 
Medical Reports

The veteran was evaluated by a VA social worker in September 
1992.  The veteran reported a psychiatric history beginning 
4-5 months previously.  The impression was amphetamine abuse, 
rule out organic delusional / mood disorder.  There is no 
mention of any psychiatric problems in service and no opinion 
with respect to the etiology of any psychiatric disability.
 
Dr. Kwiatkowski evaluated the veteran in July 1993 on behalf 
of the Department of Social Services.  It was his impression 
that the veteran had a 12-year history of depression, 
however, this was based solely upon the veteran's statements, 
rather than a review of past treatment records.  Nowhere in 
his report does Dr. Kwiatkowski state that, based upon his 
medical expertise, he found an etiologic relationship between 
the veteran's active service and his current psychiatric 
disorder. 

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Owens v. Brown, 7 Vet. App. 429 (1995) 
(Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (without a review 
of the record, an opinion on the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran); Corry v. Derwinski, 3 Vet. App. 231, 234 (1992) 
(Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion); Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) 
(an opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one).  

In January 1997, a psychiatric medical report was submitted 
for an SSA disability determination by Angel Ruiz, A.L.V.  
The report notes that the onset of the veteran's psychiatric 
condition was February 1996 and that he had been seen once a 
month since January 1996.  The diagnosis was severe 
depression.  No history of a psychiatric disability was noted 
prior to February 1996 and no opinion on etiology was 
provided.

In March 1997, a psychiatric evaluation report was submitted 
for an SSA disability determination by Pablo O. Perez 
Torrado, M.D., a licensed psychiatrist.  The report reflects 
that the veteran reported that his psychiatric history began 
in 1992 when the veteran was resident in California, and that 
the veteran became Dr. Torrado's patient in his private 
practice in September 1996.  The diagnosis was severe 
depression, recurrent episodes with psychotic features; rule 
out chronic undifferentiated schizophrenia; tricomania, in 
remission; use and dependence on amphetamines, in remission.  
No mention was made of the veteran's military service and no 
opinion on etiology was provided.

In March 1998, a psychiatric evaluation report was again 
submitted for an SSA disability determination by Dr. Torrado.  
The report reflects that the veteran's psychiatric history 
began in 1981, while he was performing active service.  The 
diagnosis was major depression, recurrent episodes with 
psychotic features; chronic undifferentiated schizophrenia; 
history of tricomania; history of use of and dependence on 
amphetamines.  The statement that the veteran's psychiatric 
history began in 1981 was based solely upon the veteran's 
statements, rather than a review of past treatment records 
and, the Board notes, is not consistent with the veteran's 
report to Dr. Torrado during the evaluation he performed the 
previous year; that his psychiatric history began in 1992.  
Importantly, nowhere in his report does Dr. Torrado state 
that based upon his medical expertise, he found an etiologic 
relationship between the veteran's active service and his 
current psychiatric disorder. 

In the September 2005 Joint Motion, it is indicated that Dr. 
Torrado's March 1998 report contains an opinion that the 
veteran first experienced a psychiatric "condition" in 
1981.  The report does not contain such an opinion but 
rather, as discussed above, the veteran's reported history.

And, even if the report did contain an opinion by Dr. Torrado 
that the veteran's psychiatric disability was related to 
active service, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (without a review of the record, an opinion on the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran); Corry v. Derwinski, 3 Vet. 
App. 231, 234 (1992) (Board has a plausible basis to reject a 
physician's "conjecture" that a disability was acquired as 
a result of service where relevant treatment reports dating 
back a number of years were not mentioned by the physician 
rendering the opinion); Wilson v. Derwinski, 2 Vet. App. 16, 
20-21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one).  

In fact, none of the medical reports of record contain a 
medical opinion that relates the veteran's current 
psychiatric disability to his active service.  Rather, the 
medical reports reflect the veteran's reported history of his 
psychiatric disability.  In this regard, the Board notes that 
the veteran has variously reported the onset of his 
psychiatric disability as 1996, 1992, and 1981.

While the medical reports are new, as they were not of record 
at the time of the Board's February 1996 decision, they are 
not material, as they do not provide a link between the 
veteran's current disability and his active service.  
Consequently, they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

There is no medical evidence indicating that the veteran has 
any psychiatric disorder that had its onset during active 
service or that he manifested a psychosis to a compensable 
degree within a year following his separation from service.  
There is no competent medical evidence that any current 
psychiatric disorder is related to any in-service disease or 
injury.

Accordingly, the Board finds that the evidence received since 
February 1996 is not new and material and the application to 
reopen must be denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.  







	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


